Citation Nr: 0718581	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right lower leg (Muscle Group 
XI), currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for vitiligo of the 
right lower leg, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for varicosities of 
the right lower leg with post-traumatic thrombotic change of 
the saphenous vein, currently rated as 10 percent disabling.  

4.  Entitlement to an initial rating in excess of 10 percent 
for a scar of the right lower leg, status post varicose vein 
removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to 
June 1971.  His awards include the Combat Infantryman's Badge 
and the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In that rating decision, the RO denied 
increased ratings for the veteran's service-connected 
residuals of a shell fragment wound of the right lower leg, 
vitiligo of the right lower leg, and for varicosities of the 
right lower leg.  At the same time, the RO granted service 
connection for a scar of the right lower leg, status post 
varicose vein removal, and assigned a 10 percent rating 
effective May1, 2003, the date of surgery.  The veteran's 
disagreement with the denial of the increased ratings and his 
disagreement with the 10 percent rating for the surgical scar 
led to this appeal.  

At the time the veteran filed his substantive appeal in 
May 2005, he requested a hearing before the Board to be held 
at the RO.  The veteran later stated he would accept a 
videoconference hearing, but in January 2007 withdrew his 
hearing request.  


FINDINGS OF FACT

1.  Residuals of the veteran's shell fragment wound, in terms 
of muscle disability of the right lower leg, which includes 
numerous metallic fragments in the soft tissue and complaints 
of severe muscle pain, are currently evaluated at the 
schedular maximum of 30 percent for severe impairment, and 
they have not been shown to markedly interfere with 
employment beyond that contemplated by the assigned 
evaluation or to have resulted in any post-service 
hospitalization.  

2.  The veteran's vitiligo of the right lower leg is 
manifested primarily by complaints of nearly constant 
itching; it involves less than 20 percent of the entire body 
and less than 20 percent of an exposed area; treatment has 
included topical, but not systemic, therapy.  

3.  The veteran's varicosities of the right lower leg are 
manifested primarily by intermittent edema of the leg; the 
evidence does not show persistent edema of the right leg that 
is incompletely relieved by elevation of the leg.  

4.  The painful surgical scar of the right lower leg has not 
been shown to result in limitation of function of an affected 
part, such as the right calf, knee, or ankle.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for residuals of the shell fragment 
wound in terms of muscle disability of the right lower leg 
(Muscle Group XI) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.56, 4.73, Diagnostic 
Code 5311 (2006).  

2.  The criteria for an increased rating for vitiligo of the 
right lower leg have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(2006).  

3.  The criteria for an increased rating for varicosities of 
the right lower leg have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2006).  

4.  The criteria for an initial rating in excess of 
10 percent for a scar of the right lower leg, status post 
varicose vein removal, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter to the veteran dated in June 2003, the RO 
explained that to establish entitlement to an increased 
evaluation for a service-connected disability, the evidence 
must show that the service-connected condition had gotten 
worse.  The RO told the veteran that it had received his 
claim and an April 2003 statement from his private physician.  
The RO notified the veteran that he should complete and 
return release authorization forms so that it could get his 
records if there were private medical records he wanted VA to 
obtain on his behalf.  The RO also notified the veteran that 
he should furnish the name and location of any VA or military 
facility where he received medical care, and the approximate 
dates of the care.  The RO requested that the veteran inform 
the RO if he had no additional medical evidence to submit.  
The RO explained that VA was responsible for getting relevant 
records from any Federal agency and that on his behalf VA 
would make reasonable efforts to get other relevant records 
he identified and for which he supplied appropriate release 
authorizations.  The RO emphasized to the veteran that it was 
his responsibility to make sure it received all requested 
records that were not in the possession of a Federal 
department or agency.  

In addition, in a letter dated in March 2006, the RO provided 
the veteran information about evidence needed to evaluate 
disabilities and to determine the beginning date of any 
payment to which he might be entitled.  The RO explained that 
in determining a disability rating it considered evidence of 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The RO explained that VA uses a 
schedule for evaluation disability, but that in rare cases it 
could assign a disability level other than the levels found 
in the schedule for a specific condition if his impairment 
was not adequately covered by the schedule.  The RO also 
identified the factors used to determine the beginning date 
of entitlement to increased benefits, provided of examples of 
evidence he should submit or identify related to disability 
ratings and effective dates, and also notified him of what 
evidence VA would obtain.  

In a letter dated in June 2006, the RO repeated what it had 
told the veteran in the March 2006 letter and notified the 
veteran that in order to support his claim for an increased 
evaluation for a service connected disability, the evidence 
must show that his service-connected condition had gotten 
worse.  The RO notified the veteran what evidence it would 
obtain.  The RO told the veteran that he could submit 
evidence showing that his service-connected conditions for 
which he was seeking higher ratings had increased in 
severity.  The RO explained that this evidence could be a 
statement from his doctor and that he could also submit his 
own statement or statements from other people describing in 
what manner his disability had become worse.  The RO 
requested that the veteran submit any evidence in his 
possession pertaining to his claims.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in June 2006, 
and the RO thereafter readjudicated the veteran's claims and 
issued a supplemental statement of the case (SSOC) in 
July 2006.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a SSOC that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

Finally, service medical records are in the file, and VA 
medical records and available private medical records have 
been obtained.  The veteran submitted private medical 
records, and he has been provided VA examinations with 
medical opinions.  As noted in the Introduction, the veteran 
withdrew his request for a hearing before the Board.  The 
Board finds the record adequate for rating purposes, and 
under these circumstances, there is no duty to provide 
another examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94(1993).  

Disability ratings-in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis or for those not fully supported by 
clinical and laboratory findings.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  In contrast, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Background

The veteran's service medical records show that in Vietnam in 
March 1970, while walking point on a patrol, the veteran was 
hit by fragments from a hostile exploding booby trap.  On the 
day of the injury he was treated at the 3rd Field Hospital, 
and the diagnoses were multiple open wounds of both legs, 
with severe soft tissue damage medially above the right 
ankle, with no major artery or nerve involvement.  His wounds 
included an open wound of the thenar eminence of the left 
hand, with no artery or nerve involvement.  The wounds were 
debrided, and two days later the veteran was sent on to the 
U.S. Army Hospital, Camp Zama, Japan.  There, he underwent 
delayed primary closure of the wounds under general 
anesthesia, with closing of all the wounds with the exception 
of the wound near the right ankle.  After approximately two 
weeks, the veteran was transferred to Tripler General 
Hospital in Hawaii.  There, in April 1970, the veteran 
underwent a split thickness skin graft from the right thigh 
to the medial aspect of the right ankle.  X-rays taken in 
April 1970 showed multiple metallic foreign bodies in the 
both calves.  The radiologist stated that he saw no definite 
fracture lines.  The veteran remained hospitalized until late 
May 1970, when he was sent on a month's convalescent leave 
followed by a return to duty with a temporary profile 
for 30 days.  The final diagnoses were:  multiple fragment 
wounds, both lower extremities, and full thickness skin loss, 
medial aspect, right ankle, without bone, nerve, or artery 
involvement; and open wound, thenar eminence, left hand, no 
artery or nerve involvement.  The examiner who conducted the 
veteran's service separation examination in June 1971 noted 
multiple scars on both legs.  

The earliest post-service evidence is the report of a VA 
examination in early October 1984.  The veteran gave a 
history of having stepped on a booby trap in Vietnam in 1970 
injuring his right ankle and requiring a skin graft.  The 
veteran reported that before service and since service he 
worked as a cowboy.  The examiner noted multiple trauma scars 
on both lower extremities, and on the medial side of the 
right ankle a post-operative skin graft measuring 4 by 7 
centimeters (cm) with pigmentation changes.  Range of motion 
of the knees and ankles was normal.  X-rays of the right 
ankle including the distal leg showed no recent or old 
fractures.  There were no bone or joint pathologies, but 
there were multiple small opacities of metallic density in 
the soft tissues of the mid to lower calf and in the soft 
tissues on the plantar aspect of the foot posteriorly just 
below the calcaneus. 

Office notes from a private physician show that in mid-
October 1984 the veteran complained of itching on the medial 
aspect of the right lower leg, and he reported that he used 
steroid cream.  The physician noted excoriations, pinkness, 
and irritation in the area of the graft and scar on the right 
lower leg and told the veteran to continue the steroid cream 
for his skin.  A few days later, the veteran returned 
complaining of swelling of his right ankle after having 
jumped off his horse.  X-rays showed a fracture in the distal 
third of the fibula.  The veteran was referred to Queens 
Medical Center.  

At a VA examination in August 1996, it was noted that the 
veteran reported progressive pain over the scarred area over 
the past few years and constant aching especially with 
weather changes or when his boots rubbed against the old 
wound.  The examiner noted the veteran's work as a cowboy 
requiring him to wear boots and ride a horse all day.  
Examination showed deformity of the medial right leg with 
hyperpigmented changes over most of the leg, central of which 
was a keloid linear scarred area with about four, 2-cm round, 
hypertrophy nodules, which were raw and tender to palpation.  
Adjacent was a depigmented area, and the examiner noted some 
varicosities.  The veteran's gait was normal, and range of 
motion of the ankle was normal.  The examiner said he noted 
no hyperpigmented or varicosity changes in the left leg.  

The diagnoses at the August 1996 examination was residuals of 
shrapnel wounds/booby trap:  keloid scar deformity with 
hypertrophy nodular forms along the scar; vitiligo now 
present secondary to original trauma; varicosities now 
developing secondary to original trauma; and 
hyperpigmentation of involved areas representing either a 
vascular or post-inflammatory effect secondary to injury.  
Subsequent VA outpatient records dated from September 1996 to 
February 1997 show the veteran complained a rash on his right 
lower extremity.  Examination showed hypopigmented and 
hyperpigmented trophic changes near the right ankle with tiny 
open areas from scratching.  Mycostatin cream, Lidex cream, 
and Ketoconazol cream were prescribed at various times.  

At a VA orthopedic examination in April 1998, the veteran 
complained of itchiness over the wound on the distal medial 
aspect of the right lower leg.  He said that when cold, the 
wound started to ache.  The veteran said he did not notice 
swelling.  He explained that he worked as a cowboy and 
sometimes had soreness when he walked long distances.  He 
complained of difficulty sleeping due to pain and said he had 
to take a break when working.  He said he took plain Tylenol 
for pain when he had soreness, which was every other day.  He 
had no complaints of knee pain; he said he had light pain in 
the right ankle and no pain in the right foot.  

Examination in April 1998 showed a 12-cm scar of the distal 
medial aspect of the right lower leg, and at the distal end a 
4 by 5-cm, tender, hypopigmented area.  There were nontender 
scars on the medial aspect of the right thigh and the medial 
aspect of the left thigh.  In addition, there was a 
longitudinal, nontender, surgical scar of the lateral aspect 
of the right lower leg.  The veteran's gait was normal, and 
there was no swelling or tenderness in the right ankle.  
Sensation and motor strength were normal in the right ankle 
and foot.  X-rays of the right tibia and fibula showed 
shrapnel fragments around the tibia.  They also showed a 
healed right ankle fracture with metal plate and screws in 
the distal fibula with early degenerative joint disease of 
the right ankle.  

At a VA fee-basis dermatology examination in April 1998, the 
veteran complained of profound itching of his right lower 
leg, especially at night or when wearing high boots, to the 
point where scratching became irresistible.  He reported 
shocking pains down the leg, especially at night, at rest, 
more so in cold weather, with the pain sensation radiating 
into his toes.  He said the pain localized in the scars and 
ankle, especially when climbing or walking.  The physician 
noted that the veteran's gait was normal, and the veteran was 
able to negotiate climbing and descending from the 
examination table and removing his shoes and clothes, as well 
as getting dressed again.  The physician said there was 
keloidal scarring with hyper- and hypopigmentation localized 
and restricted to traumatized skin area (scarring, not 
vitiliginous).  He said there was irregular pigment loss in a 
4 by 21/2 cm area with its center 7 cm above the right internal 
malleolus with a linear extension obliquely toward and up the 
right calf, 8 cm long.  In addition, he said there was 
shocking pain sensation from the scarred area into the foot 
and toes, especially at night in cold weather.  The diagnoses 
were:  post-traumatic scarring above and posterior of the 
right internal malleolus; post-traumatic neuralgic pain; dry 
skin with superficial scaling, no fungal infection.  Color 
photos accompany the examination report.  

VA medical records show that from 1998 to 2000, the veteran 
was seen with continuing complaints of itching and rashes of 
the right lower leg with treatment with topical creams.  In 
February 2001, the veteran was seen at the Straub Clinic on 
referral from VA for consultation regarding varicose veins of 
the right leg.  The veteran gave a history of having 
developed swelling of the right lower leg with sometimes 
pain, ache, and itch, making him scratch his leg; he also 
reported noticing some varicose veins coming up on the medial 
aspect of the calf.  On examination of the right leg, there 
was some swelling at the ankle level.  There was scarring on 
the inside above the medial malleolus.  Above this were some 
large varicose veins.  Doppler examination revealed patent 
and competent deep venous system.  Duplex scanning of the 
veins of the right leg in March 2001 showed no signs of post-
thrombitic changes of the deep venous system.  Scanning did 
show post thrombotic changes of the proximal long saphenous 
vein and shrapnel in the medial aspect of the lower leg.  At 
a March 2001 follow-up visit, the physician discussed 
treatment alternatives and noted that the veteran basically 
had some tingling in the lower leg and said he could sleep 
well and would be interested in treatment should he develop 
more symptoms.  

In a rating decision dated in February 2002, the RO granted 
an increased rating for the veteran's service-connected post-
traumatic stress disorder (PTSD) from 30 percent 
to 100 percent effective in June 1998.  At the same time, 
based on receipt of service medical records not previously in 
the claims file (which were discussed above), the RO granted 
service connection for a shell fragment wound of the left 
hand with a 10 percent rating effective from August 1984 and 
service connection for a shell fragment wound of the left 
lower leg with a 10 percent rating effective from 
August 1984.  In addition, the RO granted service connection 
for a shell fragment wound of the right lower leg with a 
30 percent rating from August 1984.  The RO also assigned a 
10 percent rating for right lower leg vitiligo and a 
10 percent rating for varicosities with post-traumatic 
thrombotic change of the saphenous vein from June 1996.  In 
the February 2002 rating decision, the RO also granted 
entitlement to special monthly compensation at the housebound 
rate from June 1998 based on the veteran having one service-
connected disability rated at 100 percent with additional 
disabilities with a combined rating of 60 percent or more.  
The RO notified the veteran of these decisions in a 
March 2002 letter.  Thereafter, in a signed written statement 
received at the RO in March 2002, the veteran withdrew his 
appeal regarding all pending increased rating claims.  

VA medical records show that in May 2002, the veteran was 
seen for follow-up of chronic skin rash, and he stated he had 
been having cramping in his right leg just over the wound 
site, with cramping more significant over the last month.  He 
reported that he continued to use the steroid cream on an as 
needed basis.  He reported he drank a lot of sodas, but no 
water, and had not changed any exercise.  On examination, the 
extremities were without edema.  There were persistent 
hyperpigmented changes and fine hyperpigmented papules on the 
medial aspect of the right leg.  

At a VA clinic visit in July 2002, the veteran complained of 
a shock-like pain in his right ankle, which he said was 
especially worse at night and was exacerbated by walking.  
The veteran stated that he had had this for many years since 
he stepped on a booby trap in Vietnam but he felt it was now 
getting worse.  He denied any swelling, redness, or warmth 
but endorsed subjective weakness of the right foot.  The 
veteran also complained of a pruritic rash at the site of his 
right leg injury.  On examination, the physician noted a 
large scar on the medial portion of the right leg.  
Neurological examination, limited to the right foot, revealed 
diminished pinprick and position sense.  There was also 
weakness of the dorsi- and plantar flexors of the right foot.  
Range of motion was intact.  Skin examination was remarkable 
for a patchy dermatitis involving the distal right leg.  The 
physician renewed a prescription for Lidex cream.  

At a follow-up VA clinic visit in October 2002, the veteran 
continued to complain of persistent pain in the right ankle, 
particularly at night, and he also complained of the 
persistent pruritic rash involving his right leg.  Extremity 
examination revealed trace pitting edema of the right leg.  
There was full range of motion at the right ankle.  The 
physician stated there were several small varicosities on the 
medial aspect of the right calf as well as extensive scarring 
and chronic dermatitis changes.  The physician renewed the 
prescription for Lidex cream and said the veteran should 
limit the use to two weeks at a time.  

At a vascular consultation at Tripler Army Medical Center in 
November 2002, the veteran stated that for many years he had 
noticed discomfort and itching in the distal right lower leg, 
and he also complained of aching and tingling in the area of 
his wound, particularly during cold weather.  He did not 
complain of any claudication type symptoms, nor did he note 
any swelling of the leg.  Examination of the right lower 
extremity revealed a well-healed scar along its medial 
aspect.  There was no edema on his right lower leg, and there 
were no chronic venous stasis changes. There were small, 
superficial varicosities on the posterior calf.  The 
physician said that the superficial varicosities did not 
appear to be related to the veteran's complaint of aching and 
tingling in the region of his scar.  The physician said the 
2001 ultrasound finding of retained shrapnel could 
potentially be related to the veteran's present complaints.  

At a VA clinic visit in April 2003, extremity examination 
revealed scarring and atrophy of the right ankle, and there 
was trace pitting edema below the right knee.  Skin 
examination revealed chronic dermatitis below the right mid 
calf.  The physician noted that the veteran reported he had 
recently been seen at Straub Clinic and was scheduled for 
surgery in May 2003 to remove shrapnel and to "flush out" 
his leg veins.  

Records from Straub Clinic show that in March 2003, the 
veteran returned after two years reporting that he continued 
to have problems from his right lower leg, mainly with 
itching and eczema and small ulcerations.  The physician 
noted that duplex scanning in March 2001 had shown there was 
shrapnel buried under the scarred skin and that the veteran 
also had developed incompetent perforators with varicosities 
around the scarred area.  

In an April 2003 memorandum , the veteran's private 
physician, N.E.A., M.D., said he had seen the veteran in 
April 2003 with ongoing complaints of tenderness and pain in 
his right ankle, difficulty ambulating and bearing weight on 
his right foot, and recurrent dermatitis in the area.  The 
physician noted that in 2002, the veteran had been seen by a 
vascular specialist at Tripler Army Medical Center and that 
he had been seen by a vascular specialist at Straub Clinic in 
March 2003 with a follow-up and surgery planned for May 2003.  

Records from Straub Clinic include the report of duplex 
scanning of the veins of the right leg done in April 2003; 
the impression was incompetent perforators of the right lower 
leg with effects of shrapnel.  In early May 2003, the veteran 
underwent perforator ligation phlebectomies and shrapnel 
extraction from the right leg.  

VA outpatient records show that in May 2003, a week following 
surgery, the veteran was seen for removal of the surgical 
dressing and Ace wrap of the right leg scar area.  The 
surgical area was clean, dry, and healing well with minimal 
bruising to the area.  

In May 2003, the veteran filed his claim for increased 
ratings for his shell fragment wound of the right lower leg, 
right lower leg varicosities, and right lower leg vitiligo 
stating that he felt those disabilities had become worse.  

At a VA examination in September 2003, the physician noted 
the veteran's history of shrapnel injury to the right calf, 
which over the years had hurt when it was cold and rainy.  It 
was noted that the veteran developed a superficial varicose 
vein, which was removed along with some shrapnel in May 2003.  
The veteran reported that the area was still quite 
uncomfortable.  On physical examination, there was a 2 cm 
by 1 cm area of vitiligo, which the physician said was 
irregular in shape and minimally deforming.  It was not 
depressed, elevated, indurated, or infected.  There was a 
scar the shape of "a seven" which was approximately 6 to 8 
cm in length, total.  There were areas of induration and 
elevation, and the physician said that in spite of the scar 
being almost four months old, the whole area of the scar was 
still exquisitely tender and there might be shell fragments 
in the subcutaneous tissue.  The physician said the veteran's 
gait was entirely normal.  The diagnoses were:  shell 
fragment wound, right lower leg with retained fragments, 
hurting when weather is cold; varicose vein, status post 
surgical removal with no residual problem; vitiligo of the 
right lower extremity secondary to the shell fragment wound, 
minimally deforming vitiligo; and scar in early healing 
stages, very tender, minimally deforming at this time.  Color 
photos accompany the examination report.  

September 2003 VA X-rays of the right tibia and fibula showed 
a plate and six bone screws in the lateral surface of the 
distal right fibula.  The impression was old fracture with 
internal fixation of the distal right fibula.  The 
radiologist also stated there were numerous metallic shrapnel 
fragments present in soft tissues.  

At a VA clinic visit in December 2003, the veteran reported 
decreased pain since the May 2003 surgery but said the area 
remained itchy and was painful at times.  He said he took 
Tylenol as needed for it.  On examination, the physician said 
there was an angulation deformity of the right leg with 
chronic scarring.  He said varicose vein changes were 
present.  Skin examination revealed a papular rash over the 
right ankle and foot.  The physician renewed a prescription 
for Vicodin.  In March 2004, the veteran's main complaint was 
a stinging pain and coolness in the right foot especially in 
cool weather.  He rated the pain at a 5/10 intensity during 
the day increasing to 8-9/10 at night.  He reported some 
blanching of the foot, but no other color changes.  He denied 
claudication.  Extremity examination revealed scarred areas 
with trace pitting edema of the right leg.  The toes were 
cool.  Pedal pulses were 2+, and capillary refill was intact.  
Skin examination revealed a raised rash over the right ankle 
and foot with excoriation.  The physician noted that veteran 
was poorly compliant with oral medication, and he was 
encouraged to use the Vicodin as needed for pain.  He was 
given a trial of Zostrix high potency cream.  The veteran was 
also noted to have been noncompliant with topical 
corticosteroids and was encouraged to resume the Lidex cream 
as needed.  

At a follow-up VA clinic visit in July 2004, the veteran had 
no specific complaints.  He reported a decrease in his right 
foot pain with warmer weather.  He said he had not obtained 
any pain relief with the Zostrix high potency cream and had 
stopped using it.  He denied any swelling or significant 
cramping in the right leg.  Extremity examination revealed no 
clubbing, cyanosis, or edema.  At his next VA clinic visit in 
January 2005, the veteran voiced no specific complaints.  He 
stated he was doing well and denied any swelling or 
significant cramping in his right leg.  Extremity examination 
revealed no clubbing, cyanosis, or edema.  The veteran 
requested refills of his Lidex cream and Vicodin.  

At a VA clinic visit in April 2005, the veteran presented for 
evaluation of a painful rash on his right leg. He reported 
worsening pain in his right leg with cool weather and 
described a shock-like pain that interfered with his sleep.  
He also reported an itchy rash that he felt compelled to 
scratch.  He said that he had been applying the Lidex cream 
and taking Vicodin, but the physician said that the veteran 
appeared to use these medications on an inconsistent basis.  
Examination of the right leg revealed scarring over the 
medial aspect. There was chronic dermatitis with 
excoriations, and there was trace pitting edema.  The 
physician gave the veteran a trial of lidocaine ointment for 
his right leg pain and noted there might be some skin atrophy 
from chronic use of high-potency steroids.  He planned to 
switch the veteran to a lower potency steroid cream such as 
triamcinolone, 0.1 percent.  

At a VA clinic vast in October 2005, the veteran reported 
continuance of intermittent episodes of a rash on the scar 
area on his right lower leg.  He stated that he continued to 
wear cowboy boots daily.  Extremity examination revealed no 
clubbing, cyanosis, or edema.  There was discoloration and 
loss of pigmentation on the right lower leg.  When the 
veteran was seen in February 2006, he reported that he had 
received prescriptions for acyclovir, prednisone, and Lortab 
for an outbreak of shingles in the last month.  His main 
complaint at the clinic visit was his chronic pain in the 
right leg, particularly at night.  It was noted the trial of 
lidocaine ointment had not given him any relief, and he did 
not recall what his response was to a more recent trial of 
gabapentin.  Extremity examination revealed no clubbing, 
cyanosis, or edema.  Skin examination revealed no active 
dermatitis.  The physician said there appeared to be very 
little that could be done for the veteran's chronic leg pain 
secondary to his shrapnel wounds.  The physician said 
resumption of narcotic analgesics for as needed use would be 
considered.  

At a VA examination in June 2006, the physician noted the 
veteran was injured with an explosion/booby trap while 
Vietnam having sustained shrapnel injury to the right calf, 
which over the years had hurt, particularly in cold and rainy 
weather.  The veteran said the pain was even worse at night, 
at which time he estimated it to be 8-9 on a scale of 10.  He 
reported that he had finished the narcotics he had been given 
for this and now used extra strength Tylenol or Motrin at 
least three to four times a day for the discomfort.  The 
physician noted that the veteran developed a superficial 
varicose vein, which was removed along with some shrapnel in 
May 2003 at Straub Medical Center.   The veteran said the 
area was still quite uncomfortable even with doing something 
like lifting a garbage can.  The veteran said he could walk 
and stand no more than five minutes before he had pain in the 
right leg.  He said sitting was okay.  The veteran stated 
that he wears boots because it makes his legs feel better.  
The veteran said he uses a steroid cream on the depigmented 
skin.  He said he usually used it every morning and every 
evening and that it decreased the itch tremendously.  

On examination in June 2006, the area of vitiligo was 
approximately 2 by 1 cm, irregular in shape, shiny, and 
minimally deforming.  It was not depressed, elevated, 
indurated, or infected.  There was a scar in the shape of a 
number seven, which was approximately 6 to 8 cm in length, 
total.  The scar was mildly tender to palpation.  The 
physician noted that June 2006 X-rays of the right 
tibia/fibula were compared with the September 2003 X-rays and 
again showed status post open reduction with internal 
fixation of the fibula with retained foreign bodies in soft 
tissue.  The assessment after the clinical examination and 
review of X-rays was:  shell fragment wound to the right 
lower leg with retained shrapnel fragments hurting with cold, 
wet weather changes; varicose veins, status post surgical 
removal with no residual problems; vitiligo of the right 
lower extremity secondary to the shell fragment wound, 
minimally deforming, still uses steroid cream to diminish the 
itch; and scar minimally tender to the touch and minimally to 
moderately deforming.  Color photos of the right lower leg 
accompany the examination report.  

Muscle disability

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2006).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus.  There is no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).  

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue.  There is some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).  

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups.  
There is indication of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side.  Tests indicate impairment of strength and endurance in 
comparison to the sound side.  38 C.F.R. § 4.56(d)(3).  

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).   

Increased rating for shell fragment wound of the right lower 
leg

The RO has evaluated the veteran's shell fragment wound of 
the right lower leg under 38 C.F.R. § 4.73, Diagnostic Code 
5311 (Injuries to Muscle Group XI) (2006).  Diagnostic Code 
5311 specifies that Muscle Group XI includes the posterior 
and lateral crural muscles and muscles of the calf.  
Functions include propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  The medical evidence at the time of the 
veteran's injury did not specifically identify the muscle 
group involved.  The veteran's primary complaints center on 
intense pain in the right calf and ankle area, and there is 
some evidence of weakness in the right foot and ankle.  The 
fact that the veteran has retained shrapnel fragments in this 
area is undisputed.  The Board therefore finds that it is 
appropriate to rate the veteran's disability under Diagnostic 
Code 5311 because it pertains to muscle injuries of the area 
identified in the veteran's case.  There is no evidence that 
any other muscle group is involved.  Neither the veteran nor 
his representative has suggested that another diagnostic code 
be used.

In the present case, the RO has evaluated the veteran's shell 
fragment wound of the right lower leg at the 30 percent rate 
under Diagnostic Code 5311.  Under this diagnostic code, a 
maximum 30 percent evaluation is assigned in cases of severe 
disability.  Prior to and throughout the appeal period, the 
veteran's shell fragment wound of the right lower leg has 
been evaluated at this 30 percent maximum rate under 
Diagnostic Code 5311, and there exists no schedular basis for 
a higher disability evaluation.  While examiners have, on 
some occasions, said that the veteran's chronic right leg 
pain appears to be neuropathic in nature, it is the judgment 
of the Board that a separate evaluation of the right leg 
under a diagnostic code for neurological symptoms would 
constitute pyramiding, as 38 C.F.R. § 4.56 as Diagnostic 
Code 5311 already contemplates pain, weakness, and any 
impairment of leg and ankle function.  See 38 C.F.R. § 4.14.  

The Board has considered whether to remand this matter to the 
RO for procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in exceptional cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds no basis for such action in this case.  The 
record includes no evidence showing that the veteran's shell 
fragment wound of the right lower leg, in and of itself, has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned schedular 
30 percent evaluation.  In this regard, medical records show 
that the veteran has reported that he stopped working as a 
cowboy because of work injuries including a "straddle" 
injury involving his urinary system and a shoulder injury 
requiring multiple surgeries.  Since then he has reportedly 
worked doing leather work and saddle construction.  Further, 
the veteran has not been hospitalized for the muscle injury 
itself during the pendency of this appeal.  In short, the 
history of muscle disability from the shell fragment wound of 
the right lower leg is not consistent with the type of 
disability picture for which further consideration under 
38 C.F.R. § 3.321(b)(1) is warranted.  

For these reasons, the preponderance of the evidence is 
against an increased rating for the shell fragment wound of 
the right lower leg, and the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The claim must be denied.  

Vitiligo

Because of the itching associated with the vitiligo of the 
right lower leg, the RO has rated the veteran's vitiligo 
under Diagnostic Code 7806, which is the diagnostic code for 
dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2006).  Vitiligo is not listed in the VA Rating 
Schedule, and in view of the associated symptoms, the Board 
agrees that it is appropriately rated by analogy under the 
diagnostic Code 7806.  See 38 C.F.R. § 4.20.  

Under the provisions of Diagnostic Code 7806, a 
noncompensable rating will be assigned if less than 5 percent 
of the entire body is affected or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
was required during the past 12-month period.  A 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent of the entire body or at least 5 percent, but less 
than 20 percent of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; a 30 percent rating is warranted where systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  
A 60 percent rating requires that more than 40 percent of the 
entire  body or more than 40 percent of exposed areas are 
affected, or; a 40 percent rating is warranted when constant 
or near-constant systemic therapy such a corticosteroids or 
other immunosuppressive drugs were required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

In this case, the evidence shows that the veteran's vitiligo 
is manifested primarily by discoloration and loss of 
pigmentation on the right lower leg, particularly in the area 
of the in-service skin graft, along with a papular rash on 
the leg and ankle with severe itching evidenced by 
excoriation at times.  There has been treatment with a 
variety of topical creams; systemic therapy has not been 
used.  As the affected area involves the right lower leg and 
ankle, it is not on an exposed area.  This means that 
percentage of exposed area affected is not applicable as a 
criterion for a higher rating.  Further, there is no showing 
that the affected area involves at least 20 percent of the 
entire body, and the requirements for the next 
higher 30 percent rating cannot be met on that basis.  While 
the veteran was treated with various medications including 
prednisone for shingles in 2005, there is no evidence, nor 
does the veteran contend, he has received systemic therapy 
for his service-connected disability.  Rather, the evidence 
shows he has been treated with topical therapy with trials of 
multiple topical creams for his symptoms throughout the 
appeal period.  Given these findings, it is clear that the 
manifestations of the veteran's vitiligo do not meet or more 
nearly approximate the criteria for a 30 percent rating.  

In view of the forgoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for the veteran's vitiligo of the right 
lower leg, and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The claim must be denied.  

Varicosities of the right lower leg 

The veteran is also seeking an increased rating for 
varicosities of the right lower leg with post-traumatic 
thrombotic change of the saphenous vein, currently rated 
as 10 percent disabling.  

The veteran's varicose veins have been evaluated using 
criteria of 38 C.F.R. § 4.104, Diagnostic Code 7120.  In 
pertinent part, this diagnostic code allows for the 
assignment of a 20 percent evaluation when there is evidence 
of persistent edema incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema; a 40 percent evaluation when there is evidence of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration; and, a 60 percent evaluation 
when there is evidence of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent  
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

The medical evidence outlined above shows that at various 
times, specifically in October 2002, April 2003, March 2004, 
and April 2005, examiners noted trace pitting edema of the 
right lower leg, but otherwise during the rating period, 
which included many clinic visits pertaining to complaints 
involving the right lower leg, edema was not mentioned or 
there was an explicit finding of no edema on examination.  
Further, at the VA examinations in September 2003 and 
June 2006, both of which were after the varicose vein surgery 
in May 2003, the pertinent diagnoses were varicose vein, 
status post removal with no residual problems.  Based on this 
evidence, the Board cannot find the presence of persistent 
edema of the right lower leg, which would be required for the 
next higher 20 percent rating for varicose veins under 
Diagnostic Code 7120.  The Board acknowledges that the Rating 
Schedule includes pigmentation changes and eczema as factors 
in rating varicose veins, particularly the higher rating 
levels, but in this case pigmentation changes and the 
veteran's skin symptoms have been rated as part of his 
service-connected vitiligo under Diagnostic Code 7806.  
Consideration of these symptoms in deciding whether an 
increased rating is warranted for varicose veins of the right 
lower leg would violate the rule on avoidance of pyramiding 
at 38 C.F.R. § 4.14, which states the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board thus finds that the evidence does not demonstrate 
the presence of persistent edema associated with the 
veteran's service-connected varicosities of the right lower 
leg with post-traumatic change of the saphenous vein, which 
is an essential element factor for a rating higher than 
10 percent for varicose veins.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The claim must be 
denied.  



Scar of the right lower leg, status post varicose vein 
removal

Effective May 1, 2003, the date of the varicose vein surgery 
of the right lower leg, the RO granted service connection for 
the surgical scar and assigned a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 
7804 provides a maximum 10 percent rating for superficial 
scars (i.e., scars that are not associated with underlying 
tissue damage) that are painful on examination.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2006).  The Board agrees that 
Diagnostic Code 7804 is the most appropriate diagnostic code 
for evaluation of the veteran's post-surgical scar of the 
right lower leg.  

While a number of other diagnostic codes deal specifically 
with scarring, there is no appropriate diagnostic code that 
provides a higher rating than that assigned under Diagnostic 
Code 7804.  In this regard, Diagnostic Code 7800 is 
inapplicable as that diagnostic code covers scars on the 
head, face, and neck only.  Diagnostic Codes 7802 and 7803, 
which respectively apply to superficial scars covering a 
large areas and superficial scars that are unstable, each 
provide a maximum 10 percent rating - the same as that which 
is currently assigned.  

Diagnostic Code 7805, which provides for rating scars based 
on limitation of the affected part, is also inapplicable as 
the medical evidence does not show, nor does the veteran 
contend, that the post surgical right lower leg scar produces 
any limitation of function.  (As has been discussed above, 
any limitation of function of the right lower leg itself or 
the right ankle and foot is included in the 30 percent rating 
under Diagnostic Code 5311.)  

The only other diagnostic code potentially applicable in 
rating the post-surgical scar is Diagnostic Code 7801.  
Diagnostic Code 7801 provides that a 10 percent disability 
rating is warranted for scars other than the head, face, or 
neck that are deep or cause limited motion and that have an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent disability rating requires an area or areas exceeding 
12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  In this case, there is no medical evidence that 
the scar is deep or that it causes limitation of motion.  
Further, while the scar is from 6 to 8 cm in length, there is 
no statement as to width, but photos show the scar's width to 
be much less than one sixth of its length.  Total area thus 
does not remotely approximate an area in excess of 77 sq. cm. 
required for a 20 percent rating under Diagnostic Code 7801.  

Review of the record shows that as of the time of the VA 
examination in September 2003, the surgical scar of the right 
leg was very tender and minimally deforming and that by the 
time of the June 2006 VA examination, it was minimally 
tender, and the examiner described it as minimally to 
moderately deforming.  Disfigurement related to scars is a 
factor only when rating scars of the head face or neck.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800.  While the evidence 
shows variability in the level of pain associated with the 
scar, the highest possible rating of 10 percent under 
Diagnostic Code 7804 for the entire rating period.  

For the reasons expressed above, the Board finds that the 
scar of the right lower leg, status post varicose vein 
removal, is appropriately rated as 10 percent disabling 
throughout the rating period.  As preponderance of the 
evidence is against the claim to a higher initial rating, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
claim must be denied.  




							(Order follows on next 
page.)





ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right lower leg (Muscle Group XI) is 
denied.  

Entitlement to an increased rating for vitiligo of the right 
lower leg is denied.  

Entitlement to an increased rating for varicosities of the 
right lower leg with post-traumatic thrombotic change of the 
saphenous vein is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a scar of the right lower leg, status post varicose vein 
removal is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


